Determination annulled, with $50 costs and disbursements, and matter remitted to the respondents for further proceedings not inconsistent with the memorandum. Memorandum: In this proceeding to review the dismissal of a civil service employee we are required “to examine the record to determine whether the decision to dismiss petitioner from the service is supported by substantial evidence ”. (Matter of Leeman v. O’Connell, 281 App. Div. 299, 300.) Upon making such-a review of the record before us we find no evidence to sustain the finding of guilt of specifications III and IV. This is so whether the affidavit of Dr. Pollack is accepted or rejected. Absent any evidence to support these charges, one of which amounts to an allegation of the commission of a crime, we could only speculate as to what punishment would have been imposed upon the sole remaining charge. This latter specification, however, is so confusingly worded that it amounts to a statement of a past fact made by a third person and not a “stated charge” as required by section 22, of the Civil Service Law. If pursued it should be restated to set forth a proper and understandable charge. All concur. (Review of the action of respondents in dismissing petitioner from employment at Craig Colony, which proceeding was transferred to the Appellate Division for determination by order of Monroe Special Term.
Present—Kimball, J. P., Williams, Bastow and Goldman, JJ.